                                         19 Filed 03/25/21
          Case 1:20-cv-04386-VM Document 20       03/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TAYLOR & DODGE LLC                                      Case No. 20-cv-4386 (VM)(KF)

                         Petitioner,                    [PROPOSED] DEFAULT JUDGMENT

                v.

ARTISTS DIE BEST IN BLACK LLC

                         Respondent.



       This action having been commenced by Petitioner Taylor & Dodge LLC on June 9, 2020

by the filing of the Summons [DE 07], Petition to Confirm Arbitration Award [DE 01],

Memorandum of Law in Support of Petition to Confirm Arbitration Award [DE 02], Civil Cover

Sheet [DE 03] and Peti i e     R le 7.1 S a eme [DE 05] and copies of the aforementioned

documents [DE 01-05; 07] having been served on the Respondent, Artists Die Best in Black LLC

( Respondent )       J   e 16, 2020 by personal service on Paul Bonge, who is designated by

Respondent a      e f Re      de    s Officers & Directors with the Mississippi Secretary of State,

and proof of service having been filed on July 7, 2020 and Respondent not having answered the

Petition, and the time for answering the Petition having expired, and a Certificate of Clerk s

Default having been entered on January 8, 2021, it is

       ORDERED, ADJUDGED AND DECREED: That Taylor & Dodge LLC have judgment

against Respondent in the liquidated amount of $115,214.85 together with interest at the legal

rate from the date of entry of this judgment to the date of payment of this judgment.

 Dated: New York, New York


                                                                        U.S.D.J.
                                                         This document was entered on the
                                                         docket on                .
